Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “R is selected from the group consisting of H and unsubstituted or substituted alkyl each having I-12 carbon atoms, wherein the substitutions are independently one or more of halogen or CN, and wherein one or more CH2 groups of the alkyl groups are optionally independently replaced with —O—, —S—, —CO—, —CO—O—, —O—CO—, —O—CO—O— or —CH═CH—, provided that heteroatoms are not connected directly, except as permitted in the listed groups” (emphasis added); the scope of the protection sought is not clear, since none of the listed groups contain directly linked heteroatoms. Claim 1 fails to particularly point out and distinctly claim compound.

Claim 1 is rejected as being vague and indefinite when it recites “Z1 is a single bond or CI-7 unsubstituted or substituted alkylene, wherein the substitutions are independently one or more of halogen or CN, wherein one or more CH2 group of the alkylene are independently optionally replaced by —O—, —S—, —CO—O—, —O—CO—, —O—CO—O— or —CH═CH—, provided that heteroatoms are not connected directly to each other except as permitted in the listed groups” (emphasis added); the scope of the protection sought is not clear, since none of the listed groups contain directly linked heteroatoms. Claim 1 fails to particularly point out and distinctly claim compound.

Claim 26 is rejected as being vague and indefinite when it recites the compounds of formulae I-18 through I-47; the scope of the protection sought is not clear, since claim fails 26 to particularly point out and distinctly claim the definition of the substituent “R” in the claimed compounds.

Claim 28 is rejected as being vague and indefinite when it recites the compounds of formulae I-18, I-20, I-21, I-25, I-26, I-31 and I-32; the scope of the protection sought is not clear, since claim fails 28 to particularly point out and distinctly claim the definition of the substituent “R” in the claimed compounds.

Claim 31 is rejected as being vague and indefinite when it recites “at least one compound of formula XXIV-XLIV as shown herein” (emphasis added); the scope of the 

Claim 32 is rejected as being vague and indefinite when it recites “at least one compound of formula XLV-XLVIII as shown herein” (emphasis added); the scope of the protection sought is not clear, since claim 32 fails to particularly point out and distinctly claim the structural formulae of the compounds of formula XLV-XLVIII.

Claim 33 is rejected as being vague and indefinite when it recites “at least one compound of formula XXIV-XLIV as shown herein and at least one compound of formula XLV-XLVIII as shown herein” (emphasis added); the scope of the protection sought is not clear, since claim 33 fails to particularly point out and distinctly claim the structural formulae of the compounds of formula XXIV-XLIV and the compounds of formula XLV-XLVIII.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,745,617, drawn to compound having a terminal cyclopentane group, the corresponding use thereof said compound in a liquid crystal mixture, as well as the corresponding use thereof either said compound and/or said mixture in a device, characterized in that said compound is represented therein by the compounds of formulae I-18 through I-47. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other.

Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,822,303, drawn to compound having a terminal cyclopentane group, the corresponding use thereof said compound in a liquid crystal mixture, as well as the corresponding use thereof either said compound and/or said mixture in a device, characterized in that said compound is represented therein by the compounds of formula I 
    PNG
    media_image1.png
    163
    436
    media_image1.png
    Greyscale
. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other.

Claims 20-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,801,966, drawn to compound  
    PNG
    media_image1.png
    163
    436
    media_image1.png
    Greyscale
. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants thereof each other.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2021/0122978.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722